Citation Nr: 1828808	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 2009 to May 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the appeal was subsequently transferred to the RO in Seattle, Washington.

The issues of entitlement to service connection for COPD and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back and right hip disorders are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a right hip disorder have been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).





(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.
 
II.  Service Connection for Back and Right Hip Disorders

After a thorough review of the claims file, the evidence establishes that the Veteran has current disabilities for the back and right hip.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  In this regard, she has been variously diagnosed with a back disorder, to include disc degeneration of the lumbar spine and thoracolumbar strain.  See March 2018 private MRI (including impressions of multilevel disc degeneration, facet arthroplasty, foraminal disc protrusion at L4-L5, and disc bulge L5-S1); January 2017 VA treatment report (assessing lumbar facet arthropathy, pirifromis syndrome, degenerative disc and joint disease of the lumbar spine, and coccydynia); August 2016 Kitsap Physical Therapy private treatment record (noting diagnoses of back muscle spasms, lumbago with sciatica, and sacral/sacrococcygeal enthesopathy); June 2013 VA addendum opinion (finding no radiographic evidence of degenerative disc disease in the thoracolumbar spine but identifying clinical evidence of thoracolumbar mechanical strain).  She also has been variously diagnosed with a hip disorder, to include sciatica, sacroiliac joint dysfunction, and Os Acetabuli.  See December 2015 VA treatment report (giving an impression of "chronic right hip pain and lower back pain, possibly originating from the sacroiliac joint or piriformis"); October 2016 VA treatment report (diagnosing "sciatica neuralgia, right"); May 2014 VA physical therapy referral (for right sacroiliac joint dysfunction); June 2013 VA Addendum opinion (concluding the Veteran does not have degenerative joint disease of right hip but identifying Os Acetabuli).  

Moreover, service treatment records document treatment for the hip and back following a fall that the Veteran sustained down a ladder in early 2011 until her discharge from service in May.  See March 2011 service treatment report (seen for hip strain and noting "Pt 5 wks s/p fall down ladder well and has continued increasing pain"); April 2011 service treatment report (continued right hip pain); May 2011 Report of Medical Assessment (noting "low back/R[ight] hip strain.  Improved [with] PT/NSAID" and providing comments for her to continue home treatment and nonsteroidal anti-inflammatory drug (NSAID) for her lower back and hip pain).  

Thus, this appeal essentially hinges on whether there is a nexus between the Veteran's current diagnoses and her in-service injury.  The Board recognizes that the VA opinions in this case are negative.  For the back, the June 2013 VA examiner stated the following:  

Veteran does not have radiographic evidence of DDD in her thoracic spine, however does have with clinc[]al evidence of thoracolumbar mechanical strain.  However this condition was less likely than not caused by the single fall that occurred in March 2011. Veteran's current back condition is not the same condition she was treated for in service.

See July 2013 VA addendum opinion to May 2012 VA examination report (located in the Legacy Content Manager Documents tab in the Veterans Benefits Management System).  For the hip, the examiner likewise provided:

Veteran does not have deg[e]nerative joint disease of her right hip.  The Os Acetabuli seen on xray does not constitute degenerative joint disease.  Her hip xrays completed in March 2012 are otherwise normal.  If veteran did have DJD of her hip, it would not likely have been caused by the fall in [M]arch 2011 since she did not have labral injury or fracture.

Id.

However, the negative opinions fail to address the continued complaints of low back and right hip pain since the in-service injury.  Here, the Board notes that the Veteran has competently and credibly described pain since the initial injury in service.  See e.g. January 2017 VA treatment report (noting right hip pain and stating she "reportedly fell and landed on her buttocks.  She has been having low back and coccyx pain since then."); August 2016 VA treatment report ("She states she fell off a ladder in 2011 and is still dealing with pain from that injury."); February 2016 VA treatment report ("Patient states she was on a ship/carrier and slipped down a ladder well while carrying two vacuum back packs. She states she fell on her right buttocks/hip and has had back and 'hip' (she points to her right ischial tuberosity) pain ever since."); January 2016 CDI Lakewood private treatment record ("Bilateral low back pain extending to right groin and down right leg with tingling, weakness, and numbness [that] began after slip down a ladder well.  Symptoms are chronic beginning 4 years ago."); February 2015 VA treatment report ("In short, the Veteran has been complaining of pain ever since 2011, when she fell down a ladder while in the Navy.  Ever since then, she has been having pain in the right hip, intermittent right lower extremity paresthesias, and also lower back pain."). January 2015 VA treatment report ("Pleasant 39-year-old female who presents today for evaluation of lower back, coccygeal and right hip pain. . . .  Briefly, she fell in early 2011 down a ladder well while in the Navy.  She had immediate pain in the areas that she continues to have her pain."); June 2014 Adams Chiropractic private treatment record ("slid down ladder well on ship" and noting hip and back pain); March 2012 VA X-rays of the hip (noting clinical history of "right hip pain[,] injury during military fell down ladder").  Inasmuch as the VA opinions make no reference to the multiple diagnoses of the spine and right hip found in the record, nor do they address the competent lay evidence of continued back/hip pain since the accident, the June 2013 negative VA opinions have discounted probative value.

In ascertaining whether there is other favorable nexus evidence, the Board finds it significant that documents provided by the Social Security Administration (SSA) contain an etiological link between the Veteran's current back/hip complaints and her in-service fall.   In this regard, a private medical treatment provider at Kitsap Physical Therapy noted that that the Veteran "presents to physical therapy with sacral, coccygeal, and radiating low back pain into [the right] leg secondary to a fall down a ladder well in 2011.  The original [mechanism of injury] was a hard fall on to posterior [right] side which likely resulted in [sacroiliac joint] dysfunction and trauma to coccyx."  In support, the private treatment provider cited her history of being treated on the ship, noting that she "was not able to fully resolve the issue."  Having found this favorable nexus opinion is consistent with the Veteran's reports and numerous other medical treatment records consistently documenting continued back and right hip pain since the in-service injury, there is a reasonable basis for concluding that a nexus exists between her current disorders and the fall she sustained in 2011.

Accordingly, with the resolution of reasonable doubt in favor of the Veteran in this case, service-connection for back and right hip disorder is warranted.


ORDER

Service connection for a back disorder, variously diagnosed, is granted.

Service connection for a right hip disorder, variously diagnosed, is granted.


REMAND

With regard to the claims for entitlement to service connection for COPD and a cervical spine disorder, additional development is needed.

In this regard, the Veteran submitted additional medical imaging in support of her claim in March 2018.  Although there is a presumed waiver of Agency of Original Jurisdiction (AOJ) review of this evidence per the Camp Lejeune Act, the Board is not competent to analyze the medical significance of the images, which appear to involve multiple areas of the body, including the upper spine.  Inasmuch as the May 2012 VA examination of the cervical spine revealed findings of "loss of lordosis due to spasm," but no nexus opinion was provided, the Board finds that a remand is necessary in order to ascertain the nature and etiology of the Veteran's cervical spine complaints, which she asserts were also caused by the 2011 in-service ladder fall.  

With regard to COPD, a June 2014 VA treatment report noted that it appeared that the Veteran also had COPD in addition to asthma and referred her for chest X-rays.  Unfortunately, there is no documentation of the results of any follow-up chest X-ray, and the subsequently conducted December 2017 VA respiratory examination, ordered for purposes of ascertaining whether an increase was warranted for the Veteran's service-connected asthma disability, does not sufficiently address the presence or absence of COPD.  See December 2017 VA examination report (noting that pulmonary function testing (PFT) was not performed because the Veteran was "presently 8 months pregnant").  Accordingly, a VA respiratory examination should also be conducted on remand to ascertain whether the Veteran has a diagnosis of COPD and, if so, whether it is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertinent to the Veteran's neck and/or COPD dated from November 2017 through the present.

2.  Request the Veteran identify any non-duplicative, outstanding private treatment records for the neck and/or COPD and make attempts to obtain such documentation.

3.  Arrange to have the Veteran scheduled for new VA respiratory examination for COPD.  The relevant records in the electronic claims file should be made available for review by the VA examiner.

For any diagnosis of COPD or respiratory disorder other than asthma, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the disorder is related to service.  Please note that the service treatment records document shortness of breath and bronchitis (the Board notes that service-connection is already in effect for asthma) and that a June 2014 VA treatment report stated that it appeared that the Veteran had COPD.

4.  Obtain an addendum opinion on the nature and etiology of the Veteran's claimed cervical spine disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinions.  All relevant records from the Veteran's electronic claims file must be made available to the reviewing examiner and the examiner.

The examiner is asked to render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed cervical spine disorder had its onset in service or is related to service, including the 2011 injury she sustained as a result of a ladder fall.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for COPD and a cervical spine disorder.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


